DETAILED ACTION
This office action is responsive to application 16/766,145 filed on May 21, 2020.  Claims 1-7 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 5/21/20 and 11/09/20 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitations are interpreted under 35 USC 112(f) as follows:

	The “imaging unit” corresponds to a CMOS image sensor (page 13, lines 4 and 5 of the specification).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioji (US 2013/0182178).

	Consider claim 1, Shioji teaches:
	An imaging device (figure 1) in and from which a battery (34) can be fitted and removed (i.e. “installed”, paragraph 0047), the imaging device comprising: 
	an imaging unit (“a CMOS imager unit”) configured to image a subject (paragraph 0018); 
	a power supply terminal (USB terminal, 30) configured to supply power to the imaging device via a USB cable (see paragraphs 0032, 0033 and 0036); and 
	a controller (CPU, 16) configured to detect whether or not the battery (34) has been fitted in the imaging device (see paragraphs 0035 and 0047, step S3 of figure 3), the controller (16) configured to: 
	(i) enable an action of the imaging unit by means of the power from the power supply terminal when the battery is fitted in the imaging device (i.e. to enable moving image photographing in step 37 of figure 4 when the battery is determined to be connected in step 35, paragraphs 0056, 0057 and 0047), and 
	(ii) disable the action of the imaging unit that rely on the power from the power supply terminal when the battery is not fitted in the imaging device (i.e. preventing moving image photographing when the battery is determined not to be connected in step 35, paragraphs 0058, 0059, 0047 and 0040-0042).



	Consider claim 6, and as applied to claim 1 above, Shioji further teaches that the controller (16) is configured to give a warning upon sensing that the battery is taken out when the action of the imaging unit is being performed by means of the power from the power supply terminal (i.e. in step 39 of figure 4, paragraphs 0058 and 0047).

	Consider claim 7, and as applied to claim 1 above, Shioji further teaches that the controller (16) is configured to enable the action of the imaging unit by turning ON power source when the battery is fitted in the imaging device (i.e. so as to start the moving image photography, paragraphs 0057 and 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (US 2013/0182178) in view of Inai (US 2020/0106291).

	Consider claim 3, and as applied to claim 1 above, Shioji teaches that the controller (16) configured to: 
	(i) enable an action of the imaging unit by means of the power from the power supply terminal when the battery is fitted in the imaging device (i.e. to enable moving image photographing in step 37 of figure 4 when the battery is determined to be connected in step 35, paragraphs 0056, 0057 and 0047), and 
	(ii) disable the action of the imaging unit that rely on the power from the power supply terminal when the battery is not fitted in the imaging device (i.e. preventing 
	Shioji does not explicitly teach that an external device connected to the USB cable is a USB PD-compliant device.
	Inai similarly teaches an imaging device (image capturing apparatus, 100, figure 3C) connectable to a power source through a USB connector (201) and connectable to a battery (battery grip, 200), see paragraphs 0023 and 0024.  Inai similarly teaches determining whether or not the battery (200) is connected (e.g. in step 100 of figure 4A, paragraph 0070).
	However, Inai additionally teaches that an external device (adaptor, 300) connected to the USB cable (see figure 3C) is a USB PD-compliant device (“USB Power Delivery standards”, paragraph 0018).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have steps (i) and (ii) taught by Shioji be performed when an external device connected to the USB cable is a USB PD-compliant device as taught by Inai for the benefit of enabling an improved power supply path (Inai, paragraph 0005).

	Consider claim 4, and as applied to claim 3 above, Shioji further teaches that the controller (16) is configured to enable the action of the imaging unit that rely on the power from the power supply terminal when the external device connected to the USB cable (i.e. the USB mobile power source, 32) is not a USB PD-compliant device and the 
	However, Shioji does not explicitly teach that the controller is configured to prohibit charging of the battery when the external device connected to the USB cable is not a USB PD-compliant device and the battery is fitted in the imaging device
	Inai further teaches that the controller is configured to prohibit charging of the battery when the external device connected to the USB cable is not a USB PD-compliant device (i.e. when the external device (300) uses another USB standard, paragraph 0018) and the battery is fitted in the imaging device (see steps 100-103 of figure 4A, paragraphs 0070-0073).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller taught by Shioji be configured in the manner taught by Inai for the benefit of enabling an improved power supply path (Inai, paragraph 0005).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shioji (US 2013/0182178) in view of Hasegawa (US 2020/0335995).

	Consider claim 5, and as applied to claim 1 above, Shioji further teaches that the imaging device comprises a display unit (LCD, 20) configured to display information in accordance with a command of the controller (see paragraph 0058).
	However, Shioji does not explicitly teach that the information indicates whether or not an external device connected to the USB cable is a USB PD-compliant device.

	However, Hasegawa additionally teaches that the display unit (107) displays information indicating whether or not the external device connected to the USB cable is a USB PD-compliant device (see step 309 of figure 3, paragraph 0045).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the display unit taught by Shioji be configured to display information indicating whether or not an external device connected to the USB cable is a USB PD-compliant device as taught by Hasegawa for the benefit of enabling the user to determine when the device is unable to receive power compliant with the USB PD specification (Hasegawa, paragraph 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696